IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 9, 2009
                                     No. 08-51184
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee.

versus

ABRAHAM DELGADO,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 3:08-CR-460-7




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Abraham Delgado appeals the 288-month sentence imposed following his
guilty plea conviction of conspiracy to possess five kilograms or more of a mix-

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-51184

ture or substance containing a detectable amount of cocaine. Delgado argues
that the sentence is procedurally unreasonable because the district court did not
give adequate reasons for rejecting his arguments in favor of a below-guideline
sentence and because it relied too heavily on the trial testimony given by a de-
fendant in a related case. Delgado contends that the sentence is substantively
unreasonable because it is greater than necessary to achieve the goals of sen-
tencing.
      Following United States v. Booker, 543 U.S. 220 (2005), we review sentenc-
es for reasonableness in light of the factors in 18 U.S.C. § 3553(a). United States
v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005). Pursuant to Gall v. United
States, 552 U.S. 38 (2007), we engage in a bifurcated review of the sentence.
United States v. Delgado-Martinez, 564 F.3d 750, 752 (5th Cir. 2009). First, we
consider whether the district court committed a “significant procedural error.”
Id. at 752-53. If there is no such error, we then review the substantive reason-
ableness of the sentence for abuse of discretion. Id. at 751-53.
      Delgado’s argument concerning procedural unreasonableness was not pre-
sented to the district court and thus is reviewed for plain error only. United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.), cert. denied, 130 S.
Ct. 192 (2009). First, Delgado has not met this standard with respect to his
claim that the district court gave inadequate reasons. See id. at 364-65; Rita v.
United States, 551 U.S. 338, 358-59 (2007). Second, Delgado’s suggestion that
“sentencing evidence,” such as the trial testimony in a related case, must be sub-
jected to “thorough adversarial testing” misconstrues the analysis in Rita, 551
U.S. at 351 (explaining that “the sentencing court subjects the defendant’s sen-
tence to the thorough adversarial testing contemplated by federal sentencing
procedure”). Delgado also has failed adequately to raise or develop in his appel-
late brief his argument that he was denied the right to confront and cross-exam-
ine the defendant in the related case, and, thus, the issue is waived. See United
States v. Thames, 214 F.3d 608, 611 n.3 (5th Cir. 2000). In any event, the issue

                                        2
                                 No. 08-51184

is foreclosed by circuit precedent. United States v. Navarro, 169 F.3d 228, 236
(5th Cir. 1999) (“[T]here is no Confrontation Clause right at sentencing.”). Fi-
nally, Delgado has failed to rebut the presumption of reasonableness that at-
taches to his within-guideline sentence. See United States v. Alonzo, 435 F.3d
551, 554 (5th Cir. 2006).
      The judgment is AFFIRMED.




                                       3